Citation Nr: 0720635	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) prior to December 
6, 2004.

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD on and after February 1, 2005.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
granted service connection for PTSD and assigned a disability 
rating of 30 percent.  In a January 2005 decision, the 
veteran was granted a temporary total rating effective from 
December 6, 2004, to January 31, 2005; thereafter, a 30 
percent rating was assigned as of February 1, 2005.  In an 
August 2005 decision, the veteran was granted an increased 
rating, to 50 percent, effective February 1, 2005.  As a 
total rating is the maximum benefit available, the matter of 
a higher rating for the period of  December 6, 2004, to 
January 31, 2005, is no longer on appeal.  The periods both 
prior to and after the temporary total rating remain before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received in May 2006 subsequent to the 
final consideration of the claim by the RO.  The veteran, 
through his representative, has waived RO consideration of 
that evidence.  The Board may consider the appeal.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  Prior to December 6, 2004, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
some sleep difficulty, depression, startle reaction, anger, 
irritability, and panic attacks.

2.  On and after February 1, 2005, veteran's PTSD disorder is 
not manifested by occupational and social impairment with 
deficiencies in most areas.

CONCLUSIONS OF LAW

1.  Prior to December 6, 2004, the criteria for an initial 
rating in excess of 30 percent for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  On and after February 1, 2005, the criteria for an 
initial rating in excess of 50 for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The November 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
an October 2004 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's PTSD since he was last examined.  The veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his PTSD, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated as 30 
percent disabling prior to December 6, 2004, and 50 percent 
disabling on and after February 1, 2005 under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Id.  

a. Prior to December 6, 2004

The veteran was provided a September 2004 VA examination in 
association with this claim.  The examiner assigned a GAF 
score of 65, indicating mild symptomatology.  His symptoms 
included an exaggerated startle response, anger and 
irritability that can last for two or three days, some 
avoidance of reminders of service, and difficulty with long 
relationships and some problems with intimacy.  He reported 
night sweats but not nightmares.  He indicated that he would 
not remember a dream when these occurred but would wake up 
frightened.  He reported that he would yell in his sleep and 
his wife sleeps in a different room as a result.  The veteran 
reported a relationship with his then-common law wife of 22 
years.  He reported that they had separated and gotten back 
together several times.  He indicated that he had held his 
current job as a housekeeper for five years and that it 
afforded him the ability to work nights, away from others.  

The veteran had poor eye contact through the examination, and 
his voice was subdued but normal in pace.  He appeared mildly 
depressed and anxious, and his affect suggested anxiety.  He 
tracked the conversation well and no impairment of 
concentration or attention span was noted.  Psychomotor 
activity was within normal limits.  His memory appeared to be 
functionally intact.  His thinking was logical and goal 
oriented and there was no indication of a thought disorder.  

The Board has taken note of the records from the veteran's 
inpatient treatment program that began on December 6, 2004.  
The intake assessment, as well as later assessments, give the 
veteran GAF scores of 36 to 40, denoting far worse 
symptomatology than described at the veteran's September 2004 
VA examination.  The examiner at intake indicated that the 
veteran had nightmares and significant sleep disturbance, 
resulting in only four to six hours of sleep most nights.  He 
reported hypervigilance and an exaggerated startle response.  
His concentration was reported as variable with low energy 
and motivation.  He reports daily intrusive thoughts and 
feelings.  He indicated that he had lost fifteen pounds in 
the previous six weeks, and attributed this to worry.  The 
veteran reported hearing someone calling his name since 
Vietnam.  The veteran did not report hearing commands or 
threatening voices.  No other hallucinations, delusions or 
paranoia.  The veteran had a restricted and guarded affect 
with depressed mood.  He had fair eye contact.  He denied 
suicidal or homicidal ideation.  Memory and cognition were 
intact.  His attention and concentration were fair.  Insight 
and judgment were fair.  

The evidence does not support findings that the veteran's 
PTSD was productive of flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  As the veteran has had a long-term 
relationship with his wife and spent several years at the 
same job, the Board finds that these relationships have been 
effective.  There is no indication of memory, judgment, or 
abstract thought impairment.  The sudden report of hearing 
voices at his December 2004 intake to the inpatient program 
is concerning, however, the remaining assessment of his 
functioning is very similar to the September 2004 VA 
examination.  The inpatient treatment program records show 
that the veteran's symptoms have not worsened significantly.  
The Board finds that the veteran's symptoms prior to December 
6, 2004, are not productive of reduced reliability and 
productivity.  Therefore, the Board concludes that his 
symptoms do not rise to the level required for a 50 percent 
rating.  Accordingly, the Board concludes that, prior to 
December 6, 2004, a rating in excess of 30 percent is not 
warranted.  

b. On and After February 1, 2005

As indicated in the Introduction, from December 6, 2004 to 
January 31, 2005, the veteran received a temporary total 
disability rating due to his hospitalization in the inpatient 
PTSD program.  The Board will evaluate whether the veteran is 
entitled to a rating in excess of 50 percent on and after 
February 1, 2005.

The veteran had a January 2006 VA examination which indicated 
that the veteran's PTSD is not severe.  The examiner assigned 
a GAF of 58, which indicates 'moderate' symptoms.  The 
examiner added a diagnosis of agoraphobia, which, according 
to a March 2006 addendum, is not related to his PTSD.  Even 
setting aside the agoraphobia, the examiner indicated that 
his PTSD would be productive of a 58 GAF score.  The symptoms 
and signs described in the January 2006 VA examination report 
are similar to those from the September 2004 VA examination 
report.  He reported daily intrusive thoughts and flashbacks.  
The veteran reported some memory trouble to recalling events, 
dates and names.  He was less interested in sports.  He 
avoids people and claims to have no feelings about them.  He 
reports an improvement in anger and depression following his 
inpatient treatment and beginning medication.  The examiner 
noted that the veteran was oriented in all three spheres, 
with clear and coherent speech.  He had a flat affect and had 
suicidal thoughts but is not actively suicidal.  He did not 
show signs of a thought disorder or peculiar behavior 
mannerisms.  His dress and hygiene were appropriate.  The 
examiner conducted some informal testing that showed some 
memory impairment may be present.  The veteran continued to 
be employed at the same job he had at his previous VA 
examination, and continued to live with his wife.  In 
assessing the veteran's level of functioning, the examiner 
indicated that the veteran presented with a flat affect, 
frequent panic attacks, suicidal ideation and impaired 
impulses which caused difficulty both in his live-in 
relationships and on the job.  The veteran is able to 
communicate adequately.  The veteran shows some insight, can 
think abstractly and follow instruction.  

The veteran submitted a letter from Dr. Martin, of the 
Blackfeet Community Hospital in May 2006.  He indicates that 
the veteran has participated in weekly group therapy and 
monthly individual therapy since February 2004.  The veteran 
recounts recurrent and intrusive memories and dreams.  He 
tends to isolate and avoid reminders of Vietnam.  He suffers 
from chronic sleep disturbance, is irritable and angry, has 
trouble concentrating and is hypervigilant.  The doctor 
indicated that the veteran is "grossly impaired," and all 
areas of his life have been and are impacted by PTSD.  

The Board has also reviewed the May 2006 statements submitted 
by the veteran's family members on his behalf.  A statement 
from his wife indicates that the veteran does not communicate 
with anyone, including her.  He cannot become close to his 
children.  The veteran has angry outbursts and isolates 
himself in a room.  There are no friends who come to visit.  
The veteran preferred jobs that are isolating and stays up at 
night to avoid sleep.  A statement from his mother indicates 
that the veteran has had nightmares and bad dream since 
service.  He has isolated himself.  A statement from his 
stepdaughter M. indicates that the veteran had mood swings 
and outbursts such that the family was afraid to approach 
him.  He keeps constant watch of the house and children.  
Again, the veteran is continuously isolating and unavailable.  
The veteran's stepdaughter R. indicates in her statement that 
the veteran isolates himself, avoids sleep and exhibits 
significant irritability, mood swings and outbursts.  The 
statement from the veteran's brother unfortunately does not 
contain observations of the veteran's current symptoms.  

The Board concludes that an initial rating in excess of 50 
percent for PTSD is not warranted on and after February 1, 
2005.  The veteran, while clearly disabled, has not shown 
symptoms of suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  
The veteran has impulse control problems in light of the 
evidence of the veteran's mood swings and outbursts.  The 
majority of the veteran's symptoms, such as panic attacks 
more than once weekly, isolation, avoidance behaviors, 
intrusive thoughts and chronic sleep disturbances, are a part 
of the criteria for a 50 percent rating.  The veteran 
continues to function on an effective level with his wife and 
family.  There is no indication from his treatment notes or 
the letter from Dr. Martin to suggest an inability to behave 
appropriately in social settings.  The Board acknowledges 
that the veteran does have significant impairment, as is 
recognized by his 50 percent rating.  The Board concludes, 
however, that the criteria for a 70 percent rating have not 
been met.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to December 6, 2004, is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD on and after February 1, 2005 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


